Citation Nr: 0525970	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-11 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In January 2003, the RO denied service connection for 
bilateral hearing loss.  The veteran submitted a timely 
notice of disagreement in January 2004.  However, after a 
statement of the case was issued in June 2004, the veteran 
reported that he was dropping his appeal in a July 2004 
statement.  

There was some confusion as to whether the veteran desired a 
hearing in connection with his claim.  In June 2004, the RO 
sent a letter to clarify the situation.  The veteran 
responded in July 2004 that he did not desire a Board hearing 
but wanted to attend a hearing conducted by a hearing officer 
at the RO.  In December 2004, the veteran indicated that he 
was dropping his request for a RO hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The veteran has been diagnosed with PTSD which he attributes 
to stressful events which occurred during his active duty in 
the military.  The veteran has claimed a number of stressful 
events such as:  being part of the hostage rescue attempt, 
Iranian F-14 shooting a harpoon missile at the veteran's 
ship, hitting a mine, crossing the Line of Death, nightmares 
of hand to hand combat, another ship accidentally shooting a 
harpoon at the veteran's ship in Mid 1979, being chased by a 
Cuban missile boat while the veteran's ship was unarmed and 
having to run in mid 1979.  Although some of these claimed 
stressors have not been described with sufficient detail to 
allow for verification, the Board believes that certain 
claimed events might very well be documented in official 
records pertaining to the veteran's ship.  Moreover, the 
Board notes the veteran did report in a March 2001 stressor 
statement that he was supposed to be on a helicopter which 
crashed with all hands in Subic Bay, Crete, in March 1982.  
The Board believes an attempt should be made to verify the 
claimed stressors.   

There is evidence of record indicating that the veteran is in 
receipt of Social Security disability benefits.  In August 
1999, a private physician reported that the veteran was 
receiving Social Security disability payments and was rated 
100 percent disabled.  The records upon which the disability 
determination is based have not been associated with the 
claims files.  The Court has indicated that medical records 
upon which an award of Social Security disability benefits 
has been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Accordingly, appropriate action 
should be undertaken to obtain such records.

The Board also notes that in a May 2003 statement, the 
veteran reported that he had not received a complete 
statement of the case dated February 25, 2003.  He indicated 
that he only received the odd numbered pages.  He has argued 
that he was unable to address the reasons for the denial of 
his claim because of this omission.  While the RO sent a 
subsequent VCAA letter which included all the pertinent 
information, it is not clear that the veteran has been sent a 
complete copy of the February 25, 2003 statement of the case.  
In view of the need to return the case to the RO for other 
development as outlined above, the Board believes it 
reasonable to direct that the veteran be furnished a copy of 
the statement of the case to ensure that this procedural 
matter is complied with and to avoid any need for additional 
remand in the future.   

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a complete copy of the February 25, 
2003 statement of the case.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical and administrative records 
associated with any disability claim. 

3.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.  

4.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, for verification.  USASCRUR should 
be asked to verify the stressors and to 
furnish any official history or logs 
pertaining to any ship the veteran served 
on during the time period of an alleged 
stressor.  Any additional development 
recommended by that office should be 
accomplished by the RO.

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

6.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
and, if so, whether it is related to a 
verified in-service stressor.  The 
examiner should be clearly advised of the 
details of any verified in-service 
stressor(s).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished. 

7.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD is warranted. If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


